DETAILED ACTION
This office action is in response to CON filed on 12/31/2019.
Claims 1-20 are pending of which claims 1, 10 and 20 are independent claims.
Information disclosure
IDS, filed on 01/09/2020, and 08/24/2020, is considered.
Drawings
Figures 1-6 filed on 12/31/2019 are accepted.
Terminal Disclaimer
The terminal disclaimer filed on 3/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview and email exchange with Sumedha Ahuja on 3/8/2021. The claims are amended as provided in the attached Appendix.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with after the use mode of operation of the called mobile device ends, providing a second notification to indicate that the called mobile device is no longer in the use mode of operation to the first 
.


Claims 1-9 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…intercepting an indication of a communication initiated between a calling mobile device and a called mobile device; based on a determination that the called mobile device is currently operating in a use mode of operation, providing a first notification to the calling mobile device that indicates the called mobile device is operating in the use mode of operation” as specified in claim 1. 

Claims 10-19 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 10,    “…wherein the use mode of operation of the called mobile device is associated with the called mobile device facilitating a communication between the called mobile device and another mobile device different from the calling mobile device; and after the use mode of operation of the called mobile device ends: selecting, based on a priority, one or more calling mobile devices among a plurality of mobile devices that .  


Claim 20 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 20,    “… after the use mode of operation of the mobile device ends: selecting, based on a priority, one or more calling mobile devices among a plurality of mobile devices that attempted to initiate communication with the called mobile device during the use mode of operation of the called mobile device, and providing a second notification to the selected calling mobile device that indicates the called mobile device is no longer in the use mode of operation” as specified in claim 20. 



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Aminzadeh (US Pub. No. 20070275697) discloses a method of notifying a calling party. However the disclosure of  Aminzadeh taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with intercepting an indication of a communication initiated 



Dhara (US Pub.  20040005042) discloses a method that provides a dialog with a called party. However the disclosure of  Dhara taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with wherein the use mode of operation of the called mobile device is associated with the called mobile device facilitating a communication between the called mobile device and another mobile device different from the calling mobile device; and after the use mode of operation of the called mobile device ends: selecting, based on a priority, one or more calling mobile devices among a plurality of mobile devices that attempted to initiate communications with the called mobile device during the use mode of operation of the called mobile device as claimed in claims 1, 10 and 20 in combination with other limitations recited as specified in claims 1, 10 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477